Citation Nr: 0211489	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  93-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for pes cavus of the 
left foot.

4.  Entitlement to a compensable evaluation for sinusitis for 
the period January 17, 1978, to March 19, 1992.

5.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence for 
sinusitis beyond November 30, 1992.

6.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis for the period May 5 to September 8, 1992, and for 
the period beginning December 1, 1992.

7.  Entitlement to an evaluation in excess of 10 percent for 
callosities of the plantar surface of the left heel for the 
period beginning June 6, 1989.

8.  Entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, for the period January 17, 1978 to 
June 6, 1989.

(The issue of entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code is 
the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Cheyenne, Wyoming.  

A June 1995 decision of the Board denied, inter alia, 
secondary service connection for left hip and back 
disabilities, and failed to address entitlement to vocational 
rehabilitation benefits.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court)..  In a 
Memorandum Decision issued in September 1997, the Court 
vacated those portions of the Board's June 1995 decision and 
remanded for further action.  

In a December 1999 decision, the Board, inter alia, denied a 
compensable evaluation for sinusitis for the period January 
17, 1978, to March 19, 1992, and denied an extension of a 
total disability rating (based on sinus operations performed 
by VA in September and October 1992) for convalescence beyond 
November 30, 1992.  The veteran appealed those matters to the 
Court.  In an Order dated in October 2001, the Court vacated 
solely the portion of the Board's December 1999 decision that 
denied a compensable evaluation for sinusitis for the period 
January 17, 1978, to March 18, 1992, and that denied an 
extension of a total disability rating (based on sinus 
operations performed by VA in September and October 1992) for 
convalescence beyond November 30, 1992.  Those issues were 
remanded for Board consideration and action consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

In its December 1999 remand, the Board directed the RO to 
issue a statement of the case relevant to the issue of 
entitlement to an evaluation for sinusitis in excess of 
10 percent for the period May 5, 1992, to September 8, 1992, 
and beginning December 1, 1992.  A statement of the case was 
issued September 13, 2000, and the record reflects receipt of 
a Form 9 containing arguments relevant to the severity of 
sinusitis, dated September 13, 2000, and stamped as received 
September 19, 2000.  As such, this issue now properly comes 
before the Board.  

The Board notes that entitlement to an effective date earlier 
than June 6, 1989, for a compensable evaluation for 
callosities of the plantar surface of the left heel was 
denied in a Board decision dated in June 1995.  The matter 
was not appealed to the Court at that time, and remained 
unaffected by the Court's October 2001 Order.  The Board 
recognizes that in his January 2002 statement, the veteran's 
attorney has again raised the issue.  However, the Board does 
not have jurisdiction to again review the question at this 
time.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001).

By rating decision dated in June 2001, the RO granted service 
connection for residuals of a left knee injury and assigned a 
noncompensable rating, effective August 23, 1990.  Such 
represented a full grant of the benefit sought, i.e. service 
connection.  In a statement received in March 2002, the 
veteran's attorney has expressed disagreement with the 
effective date and percentage rating assigned to his left 
knee disability.  In the Remand portion of this decision such 
matters are directed to the RO for issuance of a statement of 
the case.  However, the Board notes that as no additional 
compensation benefits would be available for the left knee 
under 38 U.S.C.A. § 1151 (West Supp. 2001), the service 
connection grant rendered the veteran's claim pursuant to 
38 U.S.C.A. § 1151 moot and such basis of entitlement will 
not be discussed further herein.  See 38 U.S.C.A. §§ 7104, 
7105(d); 38 C.F.R. § 20.101 (1999); Waterhouse v. Principi, 
3 Vet. App. 473 (1992); Mokal v. Derwinski, 1 Vet. App. 12 
(1990).  

The Board also notes that in a January 2002 statement, the 
veteran's attorney raises claims of entitlement to temporary 
total ratings pursuant to 38 C.F.R. § 4.29 (2001) or 
38 C.F.R. § 4.30 (2001) based on hospitalization and/or 
convalescence periods related to the left heel, left knee and 
sepsis claimed as secondary to sinusitis.  Such matters are 
referred to the RO for initial consideration and appropriate 
action.

Finally, the Board acknowledges the veteran's recent 
correspondence, to include a Form 9 dated in December 2001 
and received in January 2002, in which he purports to submit 
general notices of disagreement and substantive appeals on 
"all outstanding or open) adjudications....and all of the 
awards, denial of awards, and those claims, formal and 
informal, that the VA has failed to adjudicate or has denied 
that may be open since January 16, 1978..."  The Board 
emphasizes, however, that the Board's jurisdiction is 
governed by clear statutory and regulatory procedures, the 
details of which the veteran and his attorney have recently 
been notified.  In particular, the veteran's attention is 
directed to provisions relevant to the time limits for 
initiating and perfecting an appeal.  See 38 C.F.R. § 20.302 
(2001).  Also, the veteran is advised that 38 C.F.R. § 19.26 
(2001) provides that when a notice of disagreement is 
received following a multiple-issue determination and it is 
not clear which issue, or issues, the claimant desires to 
appeal, clarification sufficient to identify the issue, or 
issues, being appealed should be requested from the claimant 
or his or her representative/attorney.  Thus, to the extent 
the veteran desires his recent correspondence to serve as a 
notice of disagreement on any issue not addressed in some 
respect herein, he should advise the RO as to the specific 
rating action and specific matter(s) he intends to pursue on 
appeal to the Board.

The issue of entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, for the period January 17, 1978, to 
June 6, 1989, is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A left hip disorder, diagnosed as persistent trocanter 
bursitis, resulted from an altered gait caused by the 
veteran's service-connected left heel disability. 

3.  The veteran has no chronic low back disability. 

4.  The veteran does not have pes cavus of the left foot.

5.  For the period January 17, 1978, to March 19, 1992, 
sinusitis was manifested by X-ray findings and infrequent 
episodes productive of only mild disability.

6.  For the period March 20, 1992, to October 7, 1996, the 
veteran's sinusitis was manifested by moderate symptomatology 
characterized by discharge or crusting or scabbing and 
infrequent headaches; he did not manifest severe 
symptomatology with frequently incapacitating recurrences, 
severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.

7.  From October 7, 1996, the veteran's sinusitis was 
manifested by moderate symptomatology characterized by 
discharge or crusting or scabbing and infrequent headaches, 
or by less than two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or less 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

8.  Subsequent to his September and October 1992 sinus 
surgeries, the veteran did not require convalescence beyond 
November 30, 1992.

9.  For the period beginning June 6, 1989, callosities of the 
plantar surface of the left heel with plantar fasciitis 
results in pain, particularly with weight bearing, and is 
productive of no more than mild impairment.


CONCLUSIONS OF LAW

1.  A left hip disability is proximately due to service-
connected disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).

2.  A back disability was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).

3.  Pes cavus of the left foot was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).

4.  The criteria for entitlement to a compensable evaluation 
for sinusitis for the period January 17, 1978, to March 19, 
1992, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (1996).

5.  The criteria for an evaluation in excess of 10 percent 
for sinusitis for the period May 5 to September 8, 1992, and 
for the period beginning December 1, 1992, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (effective prior and subsequent to October 7, 
1996).

6.  The criteria for the extension of a temporary total 
disability rating based on convalescence for sinusitis, 
beyond November 30, 1992, have not been met.  38 C.F.R. § 
4.30 (2001).

7.  The criteria for entitlement to an evaluation in excess 
of 10 percent for callosities of the plantar surface of the 
left heel for the period beginning June 6, 1989 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to service connection, 
the evaluation of sinusitis (to include the regulatory 
changes made during the pendency of his appeal) and foot 
disorders, and the criteria for entitlement to extensions of 
temporary total ratings based on convalescence.  He has also 
been notified of the evidence considered by the RO and the 
reasons for its determinations.  In addition the RO has 
afforded the veteran appropriate examinations and the record 
contains sufficient medical evidence upon which to decide the 
veteran's claims.  

The Board notes that the veteran, via his attorney, has 
recently submitted additional argument and prescription 
records pertinent to the sinusitis rating issue.  Also, 
additional evidence pertinent to other issues on appeal has 
been associated with the claims file since the last relevant 
statement of the case or supplemental statement of the case 
was issued.  However, 38 C.F.R. § 20.1304 (2001) has been 
amended to eliminate the requirement that a supplemental 
statement of the case be issued addressing evidence received 
after the certification of the appeal.  See 
67 Fed. Reg. 3099, 3105-3106 (January 23, 2002).  All 
pertinent evidence of record has been considered in 
connection with the decisions made herein.

Neither the veteran nor his appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such outstanding evidence or 
information.  

For the above reasons, the Board finds that the facts 
pertinent to these claims have been properly developed and 
that no further action is required to comply with the VCAA or 
the implementing regulations.


Factual Background

During service the veteran was treated for upper respiratory 
infections and ear infections.  Service medical records 
reflect that in September 1976, the veteran reported he had 
twisted his left knee with resulting internal or medial pain, 
stiffness, swelling and episodes of giving way.  A December 
1976 service entry notes a swollen right maxillary area 
without improvement; X-rays showed an old fracture of the 
nasal bones with impaction of the septum with an inability to 
breath adequately nasally.  Symptoms included coughing, a 
sore throat, headaches and ear pain.  On the report of 
medical history completed in November 1977, the veteran 
denied having or having had recurrent back pain.  On the 
accompanying report of medical examination, the examining 
physician noted the veteran to have a history of bilateral 
maxillary sinusitis and a foreign body in the plantar surface 
of the left heel, for which surgical removal was attempted.  
The veteran's spine and lower extremities (other than the 
feet) were marked as normal.

In November 1978 the veteran reported for a VA examination.  
He complained of continued left heel pain, resulting in an 
inability to walk properly.  He reported that he had 
developed pain in his back and left hip when walking, but 
indicated he was able to run without any symptoms.  He 
indicated he had missed five days' work in January due to his 
sinuses.  X-rays revealed no sinus abnormalities and no 
evidence of a retained foreign body in the left heel.  
Examination revealed both sinus passages to be clear.  The 
examiner noted the veteran walked with a normal gait and was 
not in acute distress.  No diagnosis pertinent to the back or 
hip was offered.  The only diagnosis pertinent to the left 
foot was retained foreign body in the left heel by history.

In a rating decision dated in January 1979, the RO granted 
service connection for a callosity on the plantar surface of 
the left heel, residual to a left heel wound and assigned a 
noncompensable rating effective January 17, 1978.

In a statement received in April 1979, the veteran indicated 
that the pain in his left heel had resulted in back problems 
due to the impact on his gait.

Private treatment records from A. Rajapakse, M.D., are of 
record.  A record dated in August 1981 reflects the veteran's 
complaints of a headache, listlessness and a runny nose of 
four days' duration; the impression was an upper respiratory 
infection.  In March and November 1982, April 1983, and 
November 1984, the veteran was treated for complaints of a 
cold and cough.  In December 1983, the veteran was seen for a 
congested ear.  Records dated in December 1984 and from 
January to February 1985 show complaints of a sore throat, 
sinuses, and earaches of many weeks' duration.  In May 1985, 
the veteran again complained of a sore throat, a cough and 
nasal drip.  In September 1985 he complained of ear problems.  
In November 1985 he reported cold symptoms.  In December 1986 
he complained of earaches.  In July 1988 he complained of a 
head and chest cold; the impression was upper respiratory 
infection/sinusitis.  Entries dated in January 1989, 
March 1990, and November 1990 also show complaints of cold 
symptoms.  A 1992 entry notes bilateral maxillary sinusitis.  
The veteran was usually treated with antibiotics in 
connection with the above.  

In a statement received in August 1990, the veteran again 
complained of back and hip pain, as well as knee pain, which 
he attributed to an altered gait caused by his left heel 
disability.  

At the time of VA examination conducted in October 1990, the 
veteran complained of increased heel pain, preventing him 
from walking or running.  He also indicated that he had 
constant back pain.  The veteran was observed to ambulate 
with a normal alternating gait and to perform requested 
motions such as toe and heel walking on the outer borders of 
his feet.  The examiner noted callosities that were painful 
to percussion but not to palpation.  Left hip flexion was 
noted to be painful.  The examiner diagnosed a painful 
callosity on the plantar surface of the left heel.  The 
examiner opined that the veteran's left knee and hip pain 
were not secondary to his left heel laceration and callous 
formation.  X-rays showed pes cavus without other foot 
pathology.  Hip X-rays were normal.  In connection with such 
examination, the veteran indicated he had lost 65 days of 
work in the year prior to examination due to his left foot.  

In a statement dated in April 1991, A. Rajapakse, M.D. 
reported treatment of the veteran since 1981, most recently 
in November 1990.  Dr. Rajapakse indicated that the veteran 
had been seen approximately every three-to-six months for 
upper respiratory infections, coughing, post-nasal drip and 
head and chest congestion, treated with various antibiotics 
and cough medication with good response.

In a statement received in April 1991, the veteran reported 
pain in his left heel that prevented him from working.  

A VA outpatient record dated in July 1991 notes the veteran's 
complaints of left leg pain and some numbness.  The physician 
noted that the veteran had a positive Tinel's sign at the 
tarsal tunnel and at the origin of the abductor hallus.  The 
impression was that the veteran had had a complicating tarsal 
tunnel probably secondary to scarring and inflammation status 
post previous surgeries for his foreign body.  
Electromylogram of the lower extremity was scheduled.  The 
September 1991 report indicates there was no evidence of 
tarsal tunnel compression in the medial/lateral plantar 
nerves.  VA records dated in October 1991 note chronic 
plantar fasciitis.  The veteran's range of foot motion was 
normal.  He complained of hip and knee pain when walking.  
One impression was a probable ligament tear in the left knee.  

In a statement received in November 1991, the veteran 
indicated he had been told his left heel callous was altering 
his gait but that the condition would right itself over time.  
He continued to make arguments relating his knee, hip and 
back problems to his service-connected left heel residuals.  
In his November 1991 hearing, the veteran reiterated such 
arguments.

A VA medical treatment entry dated in March 1992 notes 
bilateral maxillary sinusitis with a history of antibiotic 
treatment.  Antibiotics were prescribed.

Computerized tomography taken in May 1992 showed mild mucosal 
congestion in the left maxillary sinus and findings 
characteristic of a retention cyst on the right.  Based on 
such findings surgery was scheduled.

A July 1992 VA record notes the veteran's complaints of a 
foot problem creating a hip problem.  It was noted that the 
scar tissue could be causing irritation resulting in 
tenderness and plantar fasciitis symptoms.  

Private records dated in July 1992 note electrodiagnostic 
testing for evaluation of tarsal tunnels.  Testing revealed a 
prolonged latency on the left.  

In connection with a personal hearing in July 1992, the 
veteran stated he had been treated with antibiotics for his 
sinusitis since service discharge.  He also argued that pes 
cavus of his left foot was caused by surgery on his left 
heel.  

September 1992 VA records note the veteran's complaints of 
nasal obstruction and headaches, the latter stated to get 
better when treated with antibiotics.  Examination revealed 
obstruction of the left side of the nasal passages.  A VA 
hospital summary dated in October 1992 notes that the veteran 
had been admitted in September for a history of sinus 
problems and underwent nasal septoplasty, bilateral 
endoscopic sinus surgery with antrostomy and ethmoidectomy.  
He was doing well post-operatively.  A later October 1992 VA 
Ear, Nose and Throat clinic record indicates that there was 
still crust but the veteran was doing better.  Another 
October record notes that the veteran had had soreness and 
excessive tenderness in his nose and underwent surgical 
revision of the scarring in October.  The operative report 
notes moderately severe sinusitis.  The veteran was 
discharged after the surgery, with instructions to follow-up.  

In a statement dated in March 1993, S. Suresh, M.D., reported 
that the veteran had had chronic maxillary sinusitis since 
1975 and had been seen by various physicians and treated with 
antibiotics.  Dr. Suresh noted the veteran had recently had 
surgery for sinus problems, with minimum improvement.  

In statements submitted in connection with his appeal, the 
veteran indicated that he had sought treatment for his 
sinuses after his October 1992 surgery but had been refused 
by VA.  He reported being unable to work from the time of the 
surgery until in or around June 1994.

The report of VA examination conducted in October 1994 
includes note of the veteran's complaints of knee, foot, hip, 
back and sinus problems.  Examination revealed tenderness 
along the plantar area.  There was a full range of left hip 
motion with no signs of sciatic nerve involvement.  The 
veteran reported he had worked as a locksmith since 1992, but 
had lost 60 days of work the year prior to examination due to 
problems such as his sinusitis.

A July 1995 VA outpatient record notes the veteran's 
complaints of left foot, knee and hip pain, with a loss of 
sensation in his left foot and toes.

A report of VA examination dated in August 1995 notes the 
veteran's complaints of foot pain resulting in an altered 
gait and associated hip and back pain.  He demonstrated a 
full range of foot motion bilaterally.  He indicated he would 
not be able to achieve so much movement if not for his pain 
medications.  

In August 1995, the veteran was evaluated by VA for 
complaints of chronic nasal obstruction, facial pain, 
headaches and post-nasal drip.  He reported frequently 
needing antibiotics.  The examiner noted two prior sinus 
surgeries.  Examination revealed bilateral nasal synechia.  
Rhinoscopy revealed that the sinuses looked clear.  X-rays 
were referenced as showing some mucosal thickening.  

A complete report of physical examination dated in August 
1995 includes the veteran's complaint of constant nasal 
discharge, almost constant pain, pressure and tenderness over 
the sinus areas, and frequent infections.  X-rays of the 
sinuses taken in September 1995 revealed moderate mucosal 
thickening in the left maxillary sinus, with mild changes in 
the anterior ethmoids.

The record contains a form dated in September 1995, in which 
the veteran identifies himself as self-employed, working in a 
lock/alarm business without interruption since the 1980s.

A September 1995 podiatry clinic note indicates that, in the 
reviewing physician's experience, the type of foot pain 
complained of by the veteran could change his way of walking 
which, in turn, would result in knee and hip pains.  An 
October 1995 entry indicates the veteran's request to have 
the relationship between his foot pain, altered gait and hip 
problems documented; the reviewing physician, indicated the 
veteran's concerns were not unrealistic and that his 
trochanteric bursitis may be a result of chronic foot 
problems.  A note indicates the situation was discussed with 
the Chief of Orthopedics.

In connection with a hearing conducted in March 1996, the 
veteran reported foot pain resulting in an inability to walk 
for any distance and thus interfering with his ability to 
work.  He indicated he had had consistent treatment for his 
sinus problems during service and thereafter.  He also 
offered argument relevant to the way his claims had been 
handled.

In connection with a vocational rehabilitation hearing 
conducted in May 1996, the veteran indicated he controlled 
his sinusitis by medication.

VA testing in September 1996 revealed fairly severe 
mucoperiosteal thickening in the left maxillary antrum.  
Records dated in 1996 indicate that further sinus surgery was 
suggested.

At the time of examination conducted in October 1996, the 
veteran complained of being able to walk only 1/2 mile before 
his foot, legs and back would hurt.  The examiner noted the 
presence of varus and valgus on the left, and plantar 
fasciitis in both feet.  There was no note of any pes cavus.  
The impression was that the veteran's hip and back pains were 
secondary to rotational problems of the foot and ankle.

In late April 1997, the veteran presented with sinus 
complaints of three days' duration; antibiotics were 
prescribed.  A Primary Care Clinic screening note and 
outpatient records dated in June 1997 indicate the veteran 
was on a two-week course of antibiotics for a sinus 
infection.  

In August 1997, the veteran again testified at a personal 
hearing.  He stated he had been unemployed for over a year 
after his October 1992 sinus surgery.  His spouse testified 
she had attended nursing school for several years and had 
worked as a nursing aid.  She also reported that the veteran 
had been treated with antibiotics for sinus problems for many 
years.  Two witnesses appeared and testified as to knowledge 
of the veteran's constant nasal discharge, to include for 
weeks after his October 1992 surgery.

In April 1998, the veteran complained of a sinusitis flare-up 
lasting 36 hours, characterized by an ear ache, a drippy nose 
and discharge; antibiotics were prescribed at a VA facility.  

August and September 1998 VA progress reports note the 
veteran was taking antibiotics for sinus flare-ups and using 
a nasal spray.  In December 1998, the veteran received 
antibiotics for sinusitis, manifested by drainage.

A VA outpatient record dated in June 1999 notes chronic 
sinusitis; the veteran was given a 10-day course of 
antibiotics. 

The veteran testified before the undersigned in July 1999.  
He indicated he first developed hip and back pain in service.  
The veteran testified relevant to the procedural history of 
his claims.  He indicated he had been taking Sulfa about six 
times per year for his sinuses after service and that every 
other month he received antibiotic treatment.  He reported 
symptoms such as fever and bloodshot eyes, pain, headaches 
and constant nasal discharge approximately every two months.  

VA X-rays taken in November 2000 showed moderate degenerative 
changes of the left knee, mild-to-moderate degenerative 
changes in the left hip, and mild degenerative changes in the 
left foot.  A fee-basis clinical examination of the veteran 
was conducted at that time by M. Rangitsch, M.D., who noted 
extensive review of the veteran's file.  The veteran's 
history of lower extremity problems, to include knee surgery, 
was noted.  Dr. Rangitsch also noted the veteran to be 
carrying a diagnosis of "tarsal tunnel syndrome with pes 
cavus."  Dr. Rangitsch noted chronic antalgic mannerisms in 
the veteran, with difficulty weight bearing.  There was 
evidence of exquisite tenderness to palpation near the 
calcaneus, opined to be out of proportion to examination.  
There was otherwise noted to be a full range of foot and 
ankle motion without deformity.  The veteran's hip motion and 
knee motion were full.  He had full motor strength, sensation 
and deep tendon reflexes.  Prior foot and ankle X-rays were 
noted to have been negative for abnormal findings near the 
calcaneus.  The assessment was status post foreign body to 
the left heel with subsequent multiple surgeries and now-
apparent medial plantar nerve neuroma and no objective 
findings relevant to the back and hip.  Dr. Rangitsch stated 
that the diagnosis relevant to the left foot was a medial 
plantar neuroma.  Dr. Rangitsch found no relation of left hip 
and back complaints to the left foot and ankle and opined 
that "if somebody is not bearing weight on their left foot, 
this would tend to decrease the amount of wear and tear on 
the left knee/hip area.

A February 2001 report of VA X-ray examination shows an 
assessment of improvement of left maxillary sinus disease, 
with a small amount of mucosal thickening persisting.  Fee-
basis examination performed at that time revealed the 
veteran's ears to be clear.  His nose looked okay and his 
oropharynx and hypopharynx were clear.  Allergy screening 
tests were positive.  

A VA outpatient record dated in February 2001 notes the 
veteran's complaint of sinusitis with congestion and pain.  
The impression was sinusitis for which medication was 
prescribed.  

The veteran was examined on a fee-basis in February 2001.  VA 
diagnostic testing completed in February 2001 was interpreted 
as showing improvement of the left maxillary sinus disease, 
with a small amount of mucosal thickening persisting.  The 
fee-basis examiner noted a history of sinus surgery in 1992.  
The veteran complained of post-nasal drip interfering with 
his ability to work and also reported he was constantly sick.  
The examiner reviewed prior computerized tomography scans and 
noted such showed minimal maxillary and right ethmoid 
sinusitis.  The examiner also noted the veteran had chronic 
vasomotor rhinitis and nasal scarring, with mild chronic 
sinusitis.  The examiner specifically opined that the 
veteran's sinus condition did not keep him from working.  

In April 2001, M. Rangitsch, M.D., reviewed medical records 
relevant to the veteran and also noted having examined the 
veteran in November 2000.  Dr. Rangitsch noted that in 
November 2000 the impression had been that the veteran had a 
service-connected left foot problem and a traumatic left knee 
problem, the latter with fairly benign physical findings.  
Dr. Rangitsch opined that the veteran should not perform 
heavy work with his left foot but that a light-duty or 
sedentary-type activity should be feasible.  X-rays showed 
mild degenerative changes in the foot.

VA computerized tomography scanning completed in April 2001 
showed minimal mucosal thickening in the maxillary sinuses 
and right ethmoid sinuses.  

In a rating decision dated in June 2001, the RO granted 
service connection for residuals of a left knee injury, 
evaluated as noncompensably disabling.  

In January 2002, C. Bash, M.D., an Associate Professor of 
Radiology and Nuclear Medicine, reviewed service medical 
records as well as post-service medical and lay evidence in 
the veteran's claims files and medical literature.  Dr. Bash 
did not examine the veteran, stating that it was common for 
neuro-radiologists to make diagnostic and causation 
determinations based on information review.  Dr. Bash 
concluded that the veteran's left knee and foot injuries 
resulted in pain and an abnormal gait in the left lower 
extremity that subsequently put abnormal stresses on the left 
hip and lumbar spine resulting in left hip and lumbar spine 
pathology.  Dr. Bash cited to service medical evidence of 
left knee and heel injuries followed by persistent pain and 
required surgeries.  Dr. Bash acknowledged Dr. Rangitsch's 
contrary opinion as to etiology, specifically the statement 
that, 

...if somebody is not weight bearing on 
their foot, this would tend to decrease 
the amount of wear and tear on the left 
knee/hip area...

indicating that such opinion ignored the fact that the 
veteran had had left knee pain and an altered abnormal gait 
since 1976.  Dr. Bash also noted that Dr. Rangitsch did not 
cite to supporting literature, provide an alternative 
etiology, or have benefit of full review of relevant medical 
evidence.

In July 2002, the veteran's attorney submitted a prescription 
history relevant to the veteran and argued that the veteran 
had been prescribed antibiotics for sinusitis infections on 
seven occasions in 2001.  The attorney argued that such 
findings meet the criteria for a higher rating for sinusitis.  
The attorney also argued that the veteran's medications 
prevented him from working due to restrictions from driving 
or operating equipment while taking such medications.

Analysis

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Left hip disability

A review of the record since shortly after service discharge 
and continuing to date reveals the veteran's consistent 
complaint of left hip pain, which he has attributed to an 
altered gait caused by foot pain.  Although the record 
includes one VA opinion dissociating such problems from the 
veteran's service-connected residuals of a left heel injury, 
significantly the file contains VA opinions suggesting a 
causal connection between the veteran's foot problems, an 
altered gait, and left knee problems.  Service connection has 
been granted for the left knee and the veteran has been 
service-connected for his left heel problems for many years.  
Moreover, the VA opinions of record extend the causal 
relationship between an altered gait induced by heel problems 
to the veteran's currently manifested left hip pathology, 
diagnosed as persistent trochanter bursitis.  Finally, based 
on a comprehensive file review, and consistent with the 
veteran's history, Dr. Bash directly related the veteran's 
hip pathology to the altered gait caused by his service-
connected left heel and knee disabilities.  As such, and any 
reasonable doubt being resolved in the veteran's favor, 
secondary service connection is warranted for left trochanter 
bursitis.

Low back disability

The veteran has also claimed long-term back pain caused by 
the altered gait induced by his heel pain.  The Board 
acknowledges Dr. Bash's opinion relating current back 
pathology to the veteran's his service-connected left heel 
and knee disabilities.  However, a review of the competent 
medical evidence of record, to include Dr. Bash's statement, 
is completely negative for any diagnosed back disability.  
The "pathology" referenced by Dr. Bash appears to be the 
veteran's account of back pain.  The clinical and diagnostic 
medical evidence, to include the specific medical findings 
and diagnostic conclusions considered by Dr. Bash, reveals no 
note of any degenerative back changes shown by X-ray, lumbar 
strain, or even any motion limitation of the back.  Rather, 
medical findings are limited to the veteran's own subjective 
account of back pain.

The Court has considered claims of entitlement to service 
connection for disability manifested by pain, without 
additional pathology attributable to an identifiable and 
diagnosed condition, and has concluded that pain, in and of 
itself, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  The Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed this question in Sanchez-
Benitez v. Principi, 259 F. 3d 1356, 1361-62 (Fed. Cir., 
2001).  The Federal Circuit cited the statutory language 
relied on by the Court, noting that 38 U.S.C.A. §§ 1110, 1131 
provide for compensation, "For disability resulting from 
personal injury suffered or disease contracted in the line of 
duty. . . ."  The Federal Circuit considered the appellate 
arguments, but did not reach a determination on the question 
of whether pain alone can, where wholly unrelated to any 
current disability, may be a compensable disability.  Thus, 
in this case, controlling law continues to provide that 
absent evidence of objective clinical low back pathology 
attributable to a diagnosis, there is no disability for which 
service connection may be granted.

Pes cavus

A review of the record shows two mentions of pes cavus.  One 
is an X-ray finding, incidental to examination performed in 
October 1990.  At that time no etiological opinion was 
offered relevant to pes cavus.  Then, in November 2000, Dr. 
Rangitsch noted the veteran carried such a historical 
diagnosis.  However, consistent with multiple examination 
reports, outpatient records, and other evaluation entries 
shown in the interim decade, Dr. Rangitsch's final diagnosis 
was a neuroma of the heel, without diagnosis of pes cavus 
attributable to the veteran's period of service or to his 
service-connected left heel disability.  Similarly, Dr. Bash, 
after having considered the veteran's history of injury to 
the left foot in service, with subsequent complaints and 
findings, to include the one X-ray finding of pes cavus, 
diagnosed a neuroma.  Another diagnosis shown in the record 
pertinent to the foot is plantar fasciitis, which is included 
in his award of service connection.  There is, however, no 
competent evidence of currently existing pes cavus of the 
left foot that may be attributed to service or to service-
connected disability.  

With respect to both the low back and pes cavus claims 
discussed herein above, the Board concludes by noting that as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent to establish 
current diagnoses of any low back disability or of pes cavus, 
or to relate such to service or service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Rating Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disabilities beyond that set out in brief herein above.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

Sinusitis

During the pendency of this appeal, the provisions of 38 
C.F.R. § 4.97, concerning the evaluation of diseases of the 
nose and throat, were revised, effective October 7, 1996.  
See 61 Fed. Reg. 46,720 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000, published at 65 Fed. Reg. 33,421 (April 10, 2000).

Prior to October 7, 1996, Diagnostic Code 6513 provides for 
assignment of a noncompensable rating for sinsusitis based on 
X-ray manifestations only, and where the symptoms are mild or 
occasional.  A 10 percent evaluation is assigned where there 
was moderate symptomatology with discharge or crusting or 
scabbing, infrequent headaches.  In order to warrant an 
assignment of a 30 percent evaluation, the claimant would 
have to show severe symptomatology with frequently 
incapacitating recurrences, severe and frequent headaches 
with purulent discharge or crusting reflecting purulence.  A 
50 percent rating is assigned for post-operative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).

Under the applicable criteria in effect from October 7, 1996, 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
occurs.  A 30 percent evaluation is warranted if there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or; more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Assignment of a 50 percent 
evaluation is warranted on a showing of symptomatology 
following radical surgery with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.

January 17, 1978, to March 19, 1992

Here the Board first emphasizes that for each period 
considered herein below, statements offered by the veteran 
and several lay witnesses as to constant nasal drainage and 
the presence of other symptoms are competent only to 
establish that such symptoms were evident.  Lay statements 
are not sufficient, however, to attribute manifestations to 
any diagnosis or to establish the overall severity of the 
sinusitis disability.  Such is a medical determination.  
Furthermore, although the veteran's spouse reportedly has 
some medical training, she is not a physician or recognized 
as a nurse and did not participate in the evaluation or 
treatment of the veteran's symptoms.  See cf. Goss v. Brown, 
9 Vet. App. 109, 113 (1996) (treating nurse's statement 
enough to well ground claim where nurse participated in the 
treatment of the veteran for symptoms of frostbite).

For the period January 17, 1978, to March 19, 1992, only the 
old rating criteria are for application.  The competent 
medical evidence reflects that the veteran received treatment 
several times a year in the 1980s for complaints to include 
nasal discharge.  Such medical notations are consistent with 
Dr. Rajapakse's April 1991 assessment that the veteran had 
been prescribed antibiotics for respiratory infections 
approximately every three-to-six months since 1981.  Notably, 
the post-service report of VA examination and other X-ray 
evaluations prior to May 1992 do not demonstrate X-ray 
evidence of sinus abnormalities.  The records of treatment do 
include some findings of nasal discharge, but in large part 
do not even specifically attribute such to sinusitis, instead 
noting upper respiratory infections or colds.  In any case, 
such findings, even if clearly attributable to sinusitis, are 
consistent only with mild and infrequent symptoms, and thus 
do not meet the criteria for a compensable evaluation.

The Board has considered arguments put forth by the veteran, 
in hearings and in personal statements, to the effect that 
his sinusitis has been characterized by severe and frequently 
recurrent episodes often requiring antibiotic treatment since 
service.  Such arguments are not born out by the competent 
medical documentation, to include the medical summary 
provided by his private physician.

Insofar as the competent evidence of record does not show 
more than mild and occasional sinus symptomatology, a 
compensable evaluation is not warranted during the period 
from January 17, 1978, to March 19, 1992.

May 5 to September 8, 1992, and December 1, 1992, to 
October 6, 1996

Again, for the period May to September 1992, and from 
December 1992 to October 7, 1996, only the old rating 
criteria apply.  During this time period a 10 percent rating 
was in effect for sinusitis.  Again, although the veteran 
reports frequent episodes of sinusitis requiring medical 
intervention, the evidence of record does not show severe 
symptoms.  There is no evidence of frequent incapacitating 
recurrences.  Dr. Rajapakse himself indicates treatment only 
approximately every three-to-six months.  The other medical 
evidence of record is consistent in showing the veteran to 
have received antibiotic treatment approximately two-to-four 
times per year for episodes of symptoms such as nasal 
drainage, sometimes diagnosed as sinusitis.  The veteran is 
shown to have had good response to the antibiotic treatment 
and such treatment is not shown to be prolonged beyond a week 
or two.  Also, although the veteran complained of headaches, 
which were eased with antibiotics, no medical professional 
noted severe and frequent headaches or other symptoms of 
sinusitis characterized as severe.  Nor is there examination 
or clinical progress note evidence documenting frequent 
purulent discharge, signs of crusting or frequent bouts of 
sinusitis deemed severe in nature.  Both clinical notations 
and interpretations of diagnostic testing instead 
predominantly characterize the veteran's sinus changes as 
mild, or, at most moderate.  Such findings are insufficient 
to warrant a 30 percent rating under Diagnostic Code 6513 as 
extant prior to October 7, 1996.

Beginning October 7, 1996

For the period after October 7, 1996, both the old and 
revised criteria may be applied.  Again, however, despite the 
veteran's complaints, the evidence dated subsequent to 
October 1996 shows no more than two-to-four episodes of 
antibiotic treatment for sinusitis within a year.  The 
February 2001 examination report noted only minimal 
sinusitis.  Such findings are consistent with assignment of 
no more than a 10 percent rating under the old and the new 
criteria.

The Board recognizes argument put forth by the veteran and 
his attorney to the effect that constant symptoms are 
manifested and require more antibiotic treatment than shown.  
In this regard the Board acknowledges that the veteran has 
been shown to use nasal sprays for nonservice-connected 
rhinitis, and also requires multiple medications unrelated to 
his sinusitis.  The medical evidence does not show, however, 
that the veteran has required antibiotic treatment lasting 
four-to-six weeks three or more times per year, and does not 
support that he has had more than six episodes of non-
incapacitating episodes per year.  Nor does the evidence show 
severe symptomatology with frequently incapacitating 
recurrences, severe and frequent headaches with purulent 
discharge or crusting.  The Board emphasizes that despite the 
veteran's account of his sinusitis being incapacitating, 
there is no objective evidence that he is frequently unable 
to function due to his sinusitis.  Moreover, the most 
contemporary evidence shows his sinuses to be clear, with a 
diagnostic suggestion of improved and only minimal thickening 
of the sinuses still evident.  Such findings are not 
indicative of severe sinusitis.  Absent competent evidence of 
sinusitis episodes of increased severity and/or frequency, a 
higher rating is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal and ratings in excess of 
noncompensable and 10 percent, for the respective periods 
cited above, are not warranted.  38 U.S.C.A. § 5107(b).

Entitlement to an evaluation in excess of 10 percent for 
callosities of the plantar surface of the left heel for the 
period beginning June 6, 1989

The veteran is service-connected for callosities of the 
plantar surface of the left heel, with plantar fasciitis, 
evaluated as 10 percent disabling under Diagnostic Code 5310-
5284.  38 C.F.R. § 4.27 (2001) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

38 C.F.R. § 4.73, Diagnostic Code 5310 sets out the criteria 
for evaluating injuries to the intrinsic muscles of the foot, 
Muscle Group X; evaluations are based on injury to the 
plantar or dorsal portion of the foot.  A noncompensable 
evaluation is assigned when there is evidence of slight 
disability of the dorsal portion of the foot, a 10 percent 
evaluation is assigned for both a moderate disability and 
moderately severe disability, and a 20 percent evaluation is 
assigned when there is evidence of severe disability in the 
dorsal portion of the foot.

At the time of examination in November 2000, the veteran 
demonstrated a full range of foot and ankle motion, without 
deformity, and also evidenced full motor strength, sensation 
and deep tendon reflexes.  The physician noted symptoms of 
pain, causing difficulty weight bearing and thus resulting in 
a change of gait.  Notably, the physician also indicated the 
veteran's complaints of pain were out of proportion to the 
examination.  Degenerative changes in the foot were described 
only as mild.  Such findings are consistent with prior 
examination findings and are indicative of no more than mild 
impairment.  Whether evaluated under Diagnostic Code 5284 or 
5310, such level of impairment warrants no more than a 10 
percent evaluation.  The Board has also considered 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001) as pertain to 
arthritis; however, an evaluation in excess of 10 percent is 
not warranted for arthritis of the foot unless there is 
sufficient resulting limitation of motion to warrant a higher 
rating under another diagnostic code.    

The Board notes the veteran's own complaints of severe pain, 
resulting in a severe limitation of his ability to utilize 
his foot, such as in ambulation.  In determining the degree 
of limitation of motion, the provisions of 38 C.F.R. § 4.40 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the provisions of 38 
C.F.R. § 4.10 concerning the effects of the disability on the 
veteran's ordinary activity are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran has 
argued that he can only achieve full foot motion due to the 
use of his pain medications.  Nevertheless, he is shown to 
maintain a full range of left foot motion throughout the 
appeal period.  Also, both X-rays and clinical assessments 
are of mild disability due to the left heel injury and 
attempted surgical correction.  As noted above, the most 
recent examiner indicated the veteran's own complaint of pain 
is not in proportion to actual clinical examination findings.  
Thus, his own assertions of severe pain and severe overall 
foot impairment are not probative and there is no competent 
evidence of limitation of motion of the foot or ankle 
warranting assignment of a higher rating pursuant to motion 
codes under 38 C.F.R. § 4.71a.

The Board has also considered application of additional 
diagnostic codes.  However, again, the medical evidence 
speaks only to mild disability attributable to residuals of a 
left heel injury, and manifesting in the form of plantar and 
heel pain causing an altered gait.  Such symptoms are 
contemplated under the assigned percentage rating based on 
overall foot impairment.  In particular the Board notes that 
the veteran cites to a neuroma at the scar site of his left 
heel as productive of pain and an impaired sensation.  The 
competent evidence, however, is not indicative of neuritis, 
neuralgia or any nerve paralysis in the foot so as to warrant 
application of 38 C.F.R. §§ 4.123, 4.124, 4.124a (2001).  
Moreover, the Board notes that the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2001).  Thus, insofar as the veteran's symptom, whether 
considered based on plantar fasciitis or a neuroma, consists 
of pain, a subjective complaint of sensory disturbance and 
gait alterations, without additional, distinct symptom 
manifestation.  As such, the assignment of several ratings 
under various diagnostic codes is not warranted in this case.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  38 U.S.C. § 5107(b).

Extra-schedular

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Services for 
extra-schedular consideration relevant to the veteran's 
sinusitis and left heel disabilities.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has indicated that he has missed time from work 
due to both his heel and his sinusitis.  The record also 
notes instances of required surgery and hospitalization for 
his sinusitis.  However, the percentage ratings under the 
Schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 (1997) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Thus, 
factors such as missing time from work or requiring periodic 
medical attention are clearly contemplated in the Schedule 
and provided for in the schedular evaluations assigned to the 
veteran's left heel disability and sinusitis.  What the 
veteran has not shown in this case is the existence of 
unusual manifestations of the disabilities.  Moreover, the 
medical evidence shows that the manifestations of sinusitis 
and left heel disability are symptoms contemplated by the 
schedular criteria.  

In sum there is no indication in the record that the average 
industrial impairment from either the veteran's left heel 
disability or from sinusitis would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence for sinusitis 
beyond November 30, 1992

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months may be made under paragraph (a)(2) or (3) of 
this section upon approval of the Adjudication Officer.  38 
C.F.R. § 4.30.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

In this case a 100 percent rating for convalescence was 
assigned based on the veteran's September and October 1992 
sinus surgeries.  That rating ended November 30, 1992.  The 
medical records pertaining to the surgeries show that up to 
the time the veteran was discharged in late October 1992 he 
improved, particularly after the second surgery.  No further 
hospitalization was stated to be required and no particular 
convalescence period was identified by the competent medical 
professionals.  

Although the veteran was advised to report for follow-up 
after his discharge in October 1992, there is no medical 
documentation that such follow-up treatment occurred.  Nor is 
there documentation of any further surgery or necessary 
medical management of sinusitis by VA or private physicians 
after November 30, 1992, and up to in or around 1993.  The 
Board finds no credence to the veteran's assertion that he 
was denied VA treatment for his sinuses during such time 
period.  The record is replete with evidence of the veteran's 
frequent use of VA facilities to receive appropriate 
treatment and evaluation.  Here, the medical evidence simply 
shows no treatment visits pertinent to sinusitis for the 
months following the September and October 1992 surgeries.  
Moreover, the veteran's own statements as to whether he was 
able to return to work are inconsistent.  In certain general 
statements he has indicated he was unable to work for over a 
year after his sinus surgery, yet in other statements he 
indicates ongoing employment or self-employment during that 
period.  There is, in short, no credible evidence that the 
veteran required convalescence, delayed returning to work, or 
remained confined to his house or bed beyond 
November 30, 1992.  As the preponderance of the evidence 
establishes that the veteran does not meet the criteria under 
38 C.F.R. § 4.30(a)(1), (2) or (3), extension of the 
temporary total rating based on convalesence is not 
warranted.

ORDER

Entitlement to service connection for left hip disability, 
diagnosed as trochanter bursitis, is granted.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for pes cavus of the left 
foot is denied.

Entitlement to a compensable evaluation for sinusitis for the 
period January 17, 1978, to March 19, 1992, is denied.

Entitlement to an evaluation in excess of 10 percent for 
sinusitis for the period May 5 to September 8, 1992, and for 
the period beginning December 1, 1992, is denied.

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence for sinusitis 
beyond November 30, 1992, is denied.

Entitlement to an evaluation in excess of 10 percent for 
callosities of the plantar surface of the left heel for the 
period beginning June 6, 1989, is denied.


REMAND

In a decision dated in June 2001, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for residuals of a left knee injury, effective 
August 23, 1990.  The RO also denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) pursuant to 38 C.F.R. § 4.16 
(2001).  Through his attorney, the veteran has timely 
expressed disagreement with the effective date and percentage 
rating assigned to his left knee disability and with respect 
to the denial of TDIU.  In the June 2001 decision, the RO 
also denied service connection for sepsis, claimed as related 
to service-connected sinusitis, and the RO denied entitlement 
to an increased rating for hemorrhoids.  The veteran has 
expressed disagreement with the denial of benefits based on 
sepsis and the denial of an increased rating for hemorrhoids.

In a decision dated in November 2001, the RO granted service 
connection for major depression and assigned a 30 percent 
evaluation, effective January 4, 1999.  The RO also denied 
service connection for a gastrointestinal disorder.  In 
correspondence dated in January 2002, the veteran indicated 
his disagreement with the 30 percent rating assigned for 
major depression and the denial of service connection for a 
gastrointestinal disorder.

The RO has not yet issued a statement of the case in response 
to the above-cited notices of disagreement.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995). 

Moreover, the Board notes that the decision herein contains a 
grant of service connection for a left hip disability.  In 
effectuating the service connection grant, the RO will assign 
an appropriate effective date and percentage rating.  Such 
action may impact the veteran's rating assignment for the 
period January 17, 1978, to June 6, 1989.  As such, his claim 
of entitlement to a compensable evaluation based on multiple, 
noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, for that period is deferred.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issues of entitlement 
to an earlier effective date for the 
grant of service connection for residuals 
of a left knee injury; entitlement to an 
initial compensable evaluation for 
residuals of a left knee injury; 
entitlement to TDIU; entitlement to an 
evaluation in excess of 30 percent for 
major depression; entitlement to an 
increased rating for hemorrhoids, 
entitlement to service connection for a 
gastrointestinal disability; and 
entitlement to service connection for 
sepsis.  The veteran should be advised of 
the requirements to perfect his appeal.

2.  The RO should review the claims files 
and take appropriate action with respect 
to the assignment of an appropriate 
effective date and rating for the grant 
of service connection for a left hip 
disability.  Thereafter, to the extent 
the matter is not rendered moot by the 
new awards of service connection, the RO 
should again consider the veteran's claim 
of entitlement to a compensable 
evaluation based on multiple, 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


